PER CURIAM.
The trial court entered summary judgment in favor of plaintiffs. The court apparently intended the judgment to be a final judgment, and the parties treated it as such. However, a third-party action is still pending.
ORCP 67B provides:
“When more than one claim for relief is presented in an action, whether as a claim, counterclaim, cross-claim, or third party claim, or when multiple parties are involved, the court may direct the entry of a final judgment as to one or more but fewer than all of the claims or parties only upon an express determination that there is no just reason for delay and upon an express direction for the entry of judgment. In the absence of such determination and direction, any order or other form of decision, however designated, which adjudicates fewer than all the claims or the rights and liabilities of fewer than all the parties shall not terminate the action as to any of the claims or parties, and the order or other form of decision is subject to revision at any time before the entry of judgment adjudicating all the claims and the rights and liabilities of all the parties.”
The judgment is not a “final judgment,” because the court made no “express determination that there is no just reason for delay” of the entry of a final judgment and did not make an “express direction for the entry of judgment * * Consequently, the judgment is not appealable. ORS 19.010(2)(c); Kuvaas v. Cutrell, 50 Or App 529, 623 P2d 1116 (1980).
Appeal dismissed.